 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT R. ROBINSON,                              No. 2:19-cv-00453 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    G. GASTELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On May 27, 2019, the court provided petitioner thirty days to

19   either submit the appropriate affidavit in support of a request to proceed in forma pauperis or

20   submit the appropriate filing fee. ECF No. 11. Petitioner has filed a request to proceed in forma

21   pauperis. ECF No. 12.

22          Examination of the affidavit reveals petitioner is unable to afford the costs of this action.

23   Accordingly, leave to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

24          Therefore, IT IS HEREBY ORDERED that petitioner is granted leave to proceed in forma

25   pauperis.

26   Dated: June 21, 2019
                                                /s/ Gregory G. Hollows
27                                      UNITED STATES MAGISTRATE JUDGE
28
                                                        1
